TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00359-CV


     Appellants, Family Emergency Rooms, LLC; H and K Higgins Family Limited
 Partnership; FH Systems, LLC; Henry Higgins; and Georgetown Emergency Physicians,
    PLLC// Cross-Appellants, Joshua McConkey; John Valentini; Ryan Prudoff; J&E
  McConkey Family Limited Partnership, derivatively on behalf of Georgetown Family
      Emergency Center, LLC; RSPTRI Master, LLC; and Georgetown JJV, LLC

                                                v.

   Appellees, J & E McConkey Family Limited Partnership, Derivatively on behalf of
    Georgetown Family Emergency Center, LLC; Joshua McConkey; Ryan Prudoff;
  John Valentini; Georgetown JJV, LLC; and RSPTRI Master, LLC// Cross-Appellees,
   Family Emergency Rooms, LLC; H and K Higgins Family Limited Partnership; FH
             Systems, LLC; and Georgetown Emergency Physicians, PLLC




            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY,
       NO. 20-0448-C395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

              Appellants Family Emergency Rooms, LLC; H and K Higgins Family Limited

Partnership; FH Systems, LLC; Dr. Henry Higgins; and Georgetown Emergency Physicians,

PLLC (FER Parties) have filed a motion to voluntarily dismiss their appeal. They represent that

their appeal is severable from and without prejudice to the pending cross appeal. See Tex. R.

App. P. 42.1(a)–(b). We grant the motion and dismiss FER Parties’ appeal.

              We direct the Clerk of this Court to re-style the case:
 J&E McConkey Family Limited Partnership, derivatively on behalf of Georgetown Family
Emergency Center, LLC; Dr. Joshua McConkey, individually; Dr. John Valentini, individually;
Dr. Ryan Prudoff, individually; RSPTRI Master, LLC; and Georgetown JJV, LLC, Appellants

                                              v.

        Family Emergency Rooms, LLC; H and K Higgins Family Limited Partnership;
         FH Systems, LLC; and Georgetown Emergency Physicians, PLLC, Appellees


              It is ordered on October 28, 2020.



Before Justices Goodwin, Triana, and Smith




                                               2